Citation Nr: 1130071	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  07-31 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.  He had service in the Republic of Vietnam, where his awards and decorations included the Combat Medical Badge.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the RO.  

After reviewing the record, the Board finds that additional development of the record is warranted prior to further consideration by the Board.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Through his representative, the Veteran contends that his tinnitus is proximately due to or has been aggravated by his service-connected bilateral hearing loss.  Therefore, he maintains that service connection for tinnitus is warranted on a secondary basis.  

Service connection may be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310(a) (2010).  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2010).  .

In October 2006, the Veteran underwent a VA audiologic examination, in part, to determine the nature and etiology of any hearing loss disability and/or tinnitus found to be present.  Following the examination, the examiner concluded that the Veteran had normal hearing dropping to a severe, high frequency, sensorineural hearing loss disability, bilaterally.  The examiner noted that such disability had existed prior to the Veteran's service, but that it had been aggravated by service.  The examiner found that the Veteran also had tinnitus but that its onset had been after service and that with the progression of the Veteran's hearing loss disability during service, it was less likely than not that the tinnitus was related to service.  However, the examiner did not explain why the continued progression of hearing loss since discharge indicated that it was less than likely that the tinnitus was related to service or consider the possibility that the Veteran's tinnitus was proximately due to or had been aggravated by his hearing loss disability.  

In September 2007, the RO granted the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability and assigned a noncompensable evaluation, effective April 11, 2006.

To date, the RO has not considered whether the Veteran's tinnitus is proximately due to or has been aggravated by his service-connected bilateral hearing loss disability.  In this regard, VA has not informed the Veteran of its duty to assist him in the development of that claim.  38 U.S.C.A. § 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. § 3.159 (2010).  

In light of the foregoing, the Board finds that there may be outstanding evidence which could support the Veteran's appeal.  Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran of VA's duties to notify and assist him in the development of his claim of entitlement to service connection for tinnitus on a secondary basis.  38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. § 3.159, 3.210 (2010).

2.  Copies of updated treatment records should be obtained and added to the claims folder.

3.  When the actions in parts 1 and 2 have been completed, schedule the Veteran for an audiologic examination to determine the nature and etiology of any auditory pathology found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If tinnitus is diagnosed, the examiner must identify and explain the elements supporting the diagnosis.  The examiner must also render an opinion, with complete rationale, as to whether it is at least as likely as not that: (1) the Veteran's tinnitus is causally related to the Veteran's military service, and (2) the Veteran's tinnitus is proximately due to or has been aggravated by his service-connected bilateral hearing loss disability.  A complete rationale must be provided for each opinion provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should so indicate and explain why this is so.

In arriving at his or her opinion with respect to aggravation, the examiner must state whether the service-connected hearing loss disability has caused an increase in the pathology underlying the Veteran's tinnitus, as opposed to an increase in the symptoms.  In this regard, the examiner must state whether any such increase is due to the Veteran's hearing loss disability rather than a natural progression of the tinnitus.  

The Veteran is advised that it is his responsibility to report for the VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination, without good cause, may include denial of the claim.  38 C.F.R. § 3.655 (2010).  

Should the Veteran fail to report for the VA examination, the RO/AMC must associate with the claims file a copy of the letter informing the Veteran of the date, time, and place of the examination.  In particular, it should be noted if such letter was returned to VA as undeliverable.  

4.  When the actions in parts 1, 2 and 3 have been completed, undertake any other indicated development. Then readjudicate the issue of entitlement to service connection for tinnitus.  That readjudication must include, but is not limited to, consideration of the Veteran's contentions that his tinnitus is proximately due to or has been aggravated by his service-connected bilateral hearing loss disability.  

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

